                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES HENRY ROBINSON, JR.    :
    Plaintiff,                 :
                               :
        v.                     :                     CIVIL ACTION NO. 18-CV-2349
                               :
HOMESERVICES OF AMERICA, INC., :
et al.,                        :
        Defendants.            :

                                            ORDER

       AND NOW, this 22nd day of October, 2018, upon consideration of Plaintiff Charles

Henry Robinson Jr.’s Motion for Leave to Proceed In Former Pauperis (ECF No. 10), and his

pro se Complaint (ECF No. 2), it is ORDERED that:

       1. Leave to proceed in forma pauperis is GRANTED.

       2. The Complaint is DEEMED filed.

       3. The Complaint is DISMISSED without prejudice for the reasons set forth in the

Court’s Memorandum.

       4. Robinson is given leave to file an amended complaint within thirty (30) days of the

date of this Order in the event he can cure the defects noted in the Court’s Memorandum by

stating plausible claims within the Court’s jurisdiction. Any amended complaint shall be a

complete document that identifies all the defendants in the caption and describes the basis for

Robinson’s claims against each defendant. The amended complaint must include all the claims

that Robinson seeks to pursue without relying on or referring to his initial Complaint and the

attached exhibits. Any amended complaint shall not rely exclusively on exhibits to state a claim.

Upon the filing of an amended complaint, the Clerk of Court shall not make service until so

ORDERED by the Court.
       5. The Clerk of Court is DIRECTED to provide Robinson with a blank copy of this

Court’s current form complaint for a plaintiff filing an employment discrimination lawsuit

bearing the civil action number for this case. Robinson may use this form to file his amended

complaint and, if he requires additional space, may attach additional pages to account for

additional allegations.

       6. If Robinson fails to file an amended complaint, his case may be dismissed for failure

to prosecute without further notice.

                                             BY THE COURT:


                                             /s/ Juan R. Sánchez________
                                              JUAN R. SÁNCHEZ, C.J.
